Citation Nr: 0704445	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied the 
veteran's claim for service connection for PTSD.  

2.  The evidence received since the last final denial on any 
basis, in June 1999, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in June 1999, which 
denied service connection for PTSD, is final.  38 U.S.C.A. §§ 
5109A, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO did not address the question of whether the 
previously-denied claim for service connection for PTSD had 
been reopened.  There is no prejudice to the appellant in the 
Board's consideration of this question because the Board has 
concluded that new and material evidence to reopen the 
previously-denied claim has been received.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, in the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are final and may not be 
reconsidered.  See 38 U.S.C.A. §§ 5109A(d), 7104(b); 38 
C.F.R. § 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108;  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In January 1990, the veteran filed a claim for service 
connection for a nervous condition.  The RO denied the claim 
in February 1990 because there was no evidence of a nervous 
condition during service or of a current disability.  The 
veteran thereafter filed three claims to reopen his claim for 
service connection for nervous condition (to include PTSD), 
all of which were denied.  See May 1991 claim denied in 
August 1991 rating decision; November 1992 claim denied in 
January 1994 rating decision; December 1995 claim denied in 
December 1996 rating decision.  

In December 1998, the veteran filed a fourth claim to reopen 
his service connection claim for PTSD.  The RO denied the 
claim in a June 1999 rating decision, explaining that there 
was no current diagnosis of PTSD and that the stressors were 
not identified in sufficient detail for the RO to verify 
them.  See 38 C.F.R. § 3.304(f) (one requirement for service 
connection for PTSD is credible supporting evidence that the 
claimed inservice stressor occurred).  The veteran did not 
file a notice of disagreement.  38 U.S.C.A. § 7105.  

In June 2005, the RO received another claim from the veteran 
to reopen his service connection claim for PTSD.  This time, 
however, the veteran submitted statements with enough details 
about the inservice stressors that the RO was able to submit 
a request for verification through the United States Armed 
Services Center for Unit Records Research (now known as the 
U.S. Army and Joint Services Records Research Center).    

The stressor statements are new because they were not 
previously submitted to the RO and they were received after 
the last final decision.  Those statements are material 
because they address the unestablished fact that support for 
an inservice stressor exists, even though the RO did not 
succeed in substantiating them.  Evidence proffered by a 
claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, the 
veteran's stressor statements contained evidence that was 
neither cumulative nor redundant and if verified, could have 
supported a diagnosis of PTSD.  Thus, there was a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(c).    

Since the standard for new and material evidence has been 
met, the claim is reopened, and to that extent, the claim is 
granted.  Although the RO failed to notify the veteran of the 
new and material evidence that was needed to reopen his claim 
(see Kent v. Nicholson, 20 Vet. App. 1 (2006)), since the 
claim to reopen was granted, the veteran was not harmed by 
that failure.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.   


REMAND

At the hearing before the Board, the veteran testified with 
some specificity about a stressor event for which 
verification has not been sought.  At pages 19 and 20 of the 
transcript, the veteran describes how, in support of the 25th 
Infantry, he was on a convoy in February or March 1967 when 
the 163rd Supply Company joined someone else's convoy and 
they got pinned down.  During that incident, the veteran shot 
a Vietnamese man, and, the veteran's driver, whose name he 
provided, was shot so that half his head was blown off.  VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Accordingly, VA must seek verification of 
this inservice stressor.  If, and only if, the stressor is 
verified, the veteran should be scheduled for an appropriate 
C&P examination.  The appellant is hereby notified that if an 
examination is scheduled, it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The claims file contains a letter to the veteran from the 
Disability and International Operations section of the Social 
Security Administration (SSA), as well as financial forms 
showing that the veteran receives compensation from that 
agency.  Yet, no disability claim records from SSA are in the 
claims file.  VA should obtain those records.  

With his first claim in January 1990, the veteran indicated 
that within one year following service, he was treated by Dr. 
Roudughf for a nervous condition.  The record does not 
contain those treatment records.  Similarly, the veteran 
asked VA to contact St. Francis Hospital and Twin Rivers 
Regional Medical Center to obtain records to support his 
claim, but the request does not specify whether those records 
relate to his psychiatric claim or to one of the other claims 
he was pursuing at the time.  In a January 1994 rating 
decision, the RO indicated that the veteran had been asked to 
provide signed releases for those health care providers but 
no copy of that request appears in the claims folder.  The 
veteran should be contacted and invited to authorize release 
of the relevant records, and if an authorization is provided, 
those records should be obtained.  

The veteran has not been provided with notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), nor has 
he been explicitly asked, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to the claim.  

Finally, the veteran's treatment records from VA medical 
facilities are not current.  The claims file should be 
updated with any treatment records from VA facilities since 
December 2005.  

Accordingly, the case is REMANDED to the Appeals Management 
Center, Washington, D.C., for the following action:

1.  Send notice to the veteran that 
complies with 38 C.F.R. § 3.159(b) and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Invite the veteran to submit 
authorization forms for the release of 
records for Dr. Roudughf, St. Francis 
Hospital, the Twin Rivers Regional Medical 
Center, and any other health care 
providers whose records would substantiate 
his claim.  

2  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities, medical 
records from the private providers for 
whom the veteran supplied medical waivers, 
and Social Security records relating to 
the veteran's disability claim.  Associate 
any evidence obtained with the claims 
folder.  

3.  Obtain verification from appropriate 
sources of the veteran's claimed stressors 
as described on pages 19 and 20 of his 
September 2006 hearing transcript.  If 
additional evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If a stressor cannot be 
verified due to insufficient information, 
document that fact in the record.  

4.  If, and only if, the claimed stressor 
is verified, provide the veteran a VA 
psychiatric examination to determine: 
(a) whether his psychiatric symptoms meet 
the criteria for a diagnosis of PTSD and 
(b) if so, whether the verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner.

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 


an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


